MEMORANDUM **
Hien Van Thach appeals the district court’s denial of his 28 U.S.C. § 2255 motion, challenging the validity of his guilty-plea conviction for armed bank robbery and aiding and abetting, in violation of 18 U.S.C. §§ 2113,2. We have jurisdiction pursuant to 28 U.S.C. §§ 2253 and 2255. We review de novo, United States v. Thiele, 314 F.3d 399, 401 (9th Cir.2002), and we affirm.
Thach contends his guilty plea was not knowingly and voluntarily made because he was not advised of the deportation consequences of his plea. We disagree, because deportation is a collateral consequence of which defendant need not be apprised before pleading guilty. United States v. Amador-Leal, 276 F.3d 511, 517 (9th Cir.), cert. denied, 535 U.S. 1070, 122 S.Ct. 1946, 152 L.Ed.2d 849 (2002). Moreover, counsel’s failure to advise Thach in this regard does not constitute ineffective assistance. United States v. Fry, 322 F.3d 1198, 2000 (9th Cir.2003).
Accordingly, the district court properly denied the § 2255 motion.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Counsel Gary L. Huss' motion withdraw as counsel of record is GRANTED, however, the court notes that Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) does not apply on collateral review.